 ILLINOIS GRAIN CORPORATIONIllinoisGrain Corporation,Employer-PetitionerandBrewery Workers, Dalu, Local 77,AFL-CIOandTeamsters Local Union 770, IBT.Case 38-AC-16January 20, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND PENELLOPurusant to a 1959 representation election con-ducted among the employees of the Employer, LocalUnion No. 77, affiliated with the United Brewery,Flour, Cereal, Soft Drink and Distillery Workers ofAmerica,AFL-CIO (hereinafter United BreweryWorkers), was certified in Cases 13-RC-6701 and13-RC-67031 on September 16, 1959, as the exclu-sive bargaining representative of the employees inthe appropriate unit .2 Thereafter, in 1973, the UnitedBrewery Workers was expelled from the AFL-CIOand Local Union No. 77 took appropriate action tobecome a directly affiliated local union of the AFL-CIO. Pursuant to the Employer's filing of an AC pe-tition in Case 38-AC-143 on January 7, 1974, theBoard issued a Decision and Amendment of Certifi-cation on February 8, 1974, in which the certificationwas amended to reflect Local Union No. 77's directaffiliation with the AFL-CIO.On September 18, 1975, the Employer filed a sec-ond AC petition. A hearing on the petition was heldon October 16 and 17, 1975, before Hearing OfficerJoy S. Kessler. Directly Affiliated Local Union No.77,AFL-CIO (hereinafter DALU 77), opposedamendment of its certification on the grounds that itremains the functioning collective-bargaining repre-sentative of the employees in the certified unit.Teamsters Local Union 770, IBT, contended that thecertification should be amended to designate it ascollective-bargaining representative of the unit em-ployees since it, and not DALU 77, is currently re-presenting them. The Employer-Petitioner contend-ed that it filed the petition "to test the contention ofthe two unions involved." 4Pursuant to Section 102.67 of the National LaborRelations Board Rules and Regulations, Series 8, as1Not reported in volumes of Board Decisions.2 The certified collective-bargaining unit is as followsAll production and maintenance employees of the Company at itsplant located at 1000 Wesley Road, Creve Coeur, Illinois, but excludingoffice clerical employees, guards, professional employees and supervi-sors as defined in the Act.3 See fn 14 The Employer indicated at the hearing that it took no position on themerits.495amended, the Regional Director transferred the caseto the National Labor Relations Board for decision,Thereafter, aDALU 77 and Teamsters Local Union770 filed briefs with the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are hereby af-firmed.Upon the entire record in this case, the Boardfinds:On September 5, 1975, AFL-CIO PresidentGeorge Meany established a trusteeship over DALU77 and named Philip Priola as trustee. On that date,Priola notified DALU 77's executive board of Presi-dentMeany's action. He also told the executiveboard that a membership meeting scheduled for Sep-tember 7 by the executive board for the purpose ofvoting on the issue of affiliation with the Internation-alBrotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America would be illegalunder the provisions of the AFL-CIO constitution.Nevertheless, on September 7, the scheduled meet-ing was held. A majority of those employees presentvoted to disaffiliate from the AFL-CIO and to affili-ate with the Teamsters.5 Immediately following thevote to affiliate with the Teamsters, a formal requestfor recognition was made to the Employer on behalfof Teamsters Local Union 770.6 On September 18,1975, the Employer filed the instant petition.Although Teamsters Local Union 770 is adminis-tered by the same officers as DALU 77 and contendsthat it will continue to administer the collective-bar-gaining agreements entered into between contractingemployers and DALU 77, Trustee Priola and his de-puty,W. E. Roehl, argue that DALU 77 remains afunctioning, viable organization. In this regard theyhave engaged in grievance and pension applicationprocessing and contract negotiation and executionsince the establishment of the trusteeship?We agree that DALU 77 has continued to functionunder trusteeship and remains the collective-bargain-ing representative of the certified unit employees.Moreover, we find no evidence that the internal af-fairs of DALU 77 have in any way affected its capac-sDALU 77 represents approximately 750 employees. Fourteen of thoseemployees are employed by the Employer and the remainder are employedby Newlun Transport, Borden's Dairy, Coca-Cola Bottling Company, PekinFarmers Grain and Pabst Brewing Company Approximately one-third ofthe total membership attended the meeting and voted.6 The Teamsters subsequently issued a charter to DALU 77 which for-mally designated it as Teamsters Local Union 7707 Teamsters Local Union 770 concedes that no employer having a con-tractwith DALU 77, including the Employer-Petitioner, is willing to dealwith the Teamsters on matters of contract administration.222 NLRB No. 77 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDity to represent the unit employees.' Where, as here, acertified, functioning collective-bargaining represen-tative is faced with a rival organization's claim torepresent the employees in the certified unit, a ques-tion concerning representation is raised. It is well es-tablished that a question concerning representationmay not properly be raised in an AC proceeding .98Cf.Terminal Systems, Inc,127 NLRB 979 (1960).9 CfNorth Electric Company,165 NLRB 942 (1967), in which the Boardstated,"In determining whether to grant a motion to amend a certification,we are guided by the general rule that such motions may not be grantedwhen they raise a question concerning representation that can only be re-Accordingly, we shall dismiss this petition.10ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.solved by an election. Thus,we do not permit the amendment of a certifica-tionwhere the certified representative remains in existence and opposesthe amendment." See alsoMosler Safe Company,210 NLRB 934 (1974);Uniroyal, Inc. Coated Fabrics Plant,194 NLRB 268 (1971);Missouri BeefPackers, IncMissouri Cartage Company, Inc,175 NLRB 1100 (1969);Bed-ford Gear & Machine Products, Inc,150 NLRB 1 (1964).isThe current collective-bargaining agreement between the Employerand DALU 77 is effective through May 31, 1977. Our decisionherein doesnot preclude the filing of appropriate representation petitions when permit-ted by our contract-bar rules.Missouri Beef Packers, Inc, supra at1102.